DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Preliminary Amendment filed on 1-24-2020. As directed, claims 11 and 12 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-15 are pending in the present application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim 1 is objected to because of the following informalities:  

Line 5 recites “by its second end connected” which Examiner suggests amending to read “connected by its second end” for consistency.
-Line 6 recites “the stimulating member, which comprises a second surface” which Examiner suggests amending to delete the comma (,) and further amending to read “the stimulating member further comprises a second surface” to clarify which claim element is further limited.
-Line 6 recites “which comprises a second surface portion is configured to affect”. Examiner suggests amending the limitation to read “which comprises a second surface portion that is configured to affect” or “which comprises a second surface portion 
-Lines 7-8 recite “configured to a translational slide” which Examiner suggests amending to read “configured to translationally slide” for clarity.
-Line 9 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Line 13 recites “configured with the said ability to” which Examiner suggests amending to read “configured to” for clarity.
-Line 14 recites “the said translational sliding” which Examiner suggests amending to read “during translational sliding” for clarity.
-Line 15 recites “of the said translational sliding” which Examiner suggests amending to read “of a direction of said translational sliding” for clarity.
-Lines 15-16 recite “and to press it by the second surface portion to the second human body portion” Examiner suggests deleting “it by” for clarity.

-Line 17 recites “the said” before both “control means” and the “affecting means of line 18, which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
Appropriate correction is required.
-Line 20 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Line 20 recites “curvilinear” which is misspelled. Examiner suggests replacing this word with “curvilinear”.
-Line 21 recites “as the said translational sliding” which Examiner suggests amending to read “during translational sliding” for clarity.
Claim 2 is objected to because of the following informalities:  
-Line 1 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Lines 4-5 recite “with an ability to impart the vibration-generating mass reciprocating movement” which Examiner suggests amending to read “configured to impart reciprocating movement to the vibration-generating mass” for clarity.
-Lines 8-9 recite “a rechargeable battery, including a lithium-ion battery is adapted of charging by a contact, including contacts made from” which Examiner suggests amending to read “a rechargeable battery comprising a lithium-ion battery adapted for charging by at least one contact made from” for clarity.
-Lines 11-12 recite “including with variety settings, with elastically pressing buttons and light indication” which Examiner suggests amending to read “comprising a variety of 
-Line 12 recites “with an ability to remotely control it” which Examiner suggests amending to read “means for remotely controlling the stimulation means” for clarity.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
-Line 1 recites “comprising” which Examiner suggests amending to read “further comprising” for clarity.  
-Line 4 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Lines 6-7 recite “made with the ability of generating linear oscillations, which Examiner suggests amending to read” configured to generate linear oscillations” for clarity.
-Line 10 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Line 17 recites “made with ability to maintain” which Examiner suggests amending to read “configured to maintain” for clarity.
-Lines 22-23 recite “made with ability to prevent” which Examiner suggests amending to read “configured to prevent” for clarity.
-Lines 23-24 recite “stimulating member in the process of generating vibration” which Examiner suggests amending to read “the stimulating member is configured to generate vibration” for clarity.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Lines 1-3 recite “wherein the second member is configured to prevent lateral, relative to the bending plane of the second member, displacement of the stimulating member” which Examiner suggests amending to read “wherein the second member is configured to prevent lateral displacement of the stimulating member relative to the bending plane of the second member,” for clarity.
-Line4 recites “exceeding than the”. Examiner suggests deleting “than” for clarity.
-Lines 4-5 recite “its transverse the cross section is elongated” which Examiner suggests amending to read “its transverse cross-section is elongated” for clarity.
-Line 6 recites “mounted its wide side” which Examiner suggests amending to read “mounted om a widest side of the second member” for clarity.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 3 recites “and contains a vibration means” which Examiner suggests amending to read “wherein the stimulating member further comprises a vibration means” for clarity.  
-Line 4 recites “whose inertial forces acting on the stimulating member distributed uniformly”, Examiner suggests adding the word “are” after “member” for clarity.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 8 contains a phrase placed within brackets (<< >>), Examiner suggests deleting the brackets.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Lines 1-2 recite “is configured to massaging affect” which Examiner suggests amending to read “is configured to provide a massing affect” for clarity.
-Line 3 recites “is configured to massaging affect” which Examiner suggests amending to read “is configured to provide a massing affect” for clarity.
-Line 8 recites “the said translational sliding” which Examiner suggests amending to read “during translational sliding” for clarity.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 5 recites “to affect on the human body”, Examiner suggests deleting the word “on” for clarity.  
-Line 7 recites “a rectilinear, or made with a slight arcuate bend” which Examiner suggests amending to read “a rectilinear shape, or is made with a slight arcuate bend” for clarity.
-Line 10 recites “form of essentially the erect penis” which Examiner suggests amending to read “forming essentially the shape of an erect penis” for clarity.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Lines 1-2 recite “is configured to massaging affect” which Examiner suggests amending to read “is configured to provide a massing affect” for clarity.
-Line 3 recites “is configured to massaging affect” which Examiner suggests amending to read “is configured to provide a massing affect” for clarity.
-Line 5 recites “shape a” which Examiner suggests amending to read “shape of a” for clarity.

Claim 11 is objected to because of the following informalities:  
-Lines 3-4 recite “said conductors” which Examiner suggests amending to read “electrical conductors” for consistency. 
-Line 7 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” and adding the word “of” before this phrase for clarity.
-Line 10 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Line 11 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Line 3 recites “in convex” which Examiner suggests amending to read “is convex” for clarity.
-Line 4 recites “second surface portion is configured to”. Examiner suggests adding the phrase “wherein the” before “second surface” for clarity.
-Lines 4-5 recite “to provide massage affects by pressure, rubbing, and the said affecting means” which Examiner suggests amending to read “to provide massaging affects via pressure and rubbing of the affecting means” for clarity.
-Line 8 recites “the said” before both “first position” and “second position” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Line 9 recites “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.

-Line 15 recites “configured to hold by a hand” which Examiner suggests amending to read “configured to be held by a hand” for clarity.
-Lines 16-17 recite “to impart to the stimulating member of the reciprocating sliding”. Examiner suggests deleting “the” after “of” for clarity.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Line 7 recites “is made” which Examiner suggests amending to “are made” for clarity.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
-Lines 1-2 recite “A method for massaging genital organs, characterized by simultaneously performing the massaging action” which Examiner suggests amending to read “A method for providing a massaging action of genital organs, characterized by simultaneously performing the massaging action” for consistency.
-Line 11 recites “including the approximate length of the vagina” which Examiner suggests amending to read “wherein the required distance is an approximate length of the vagina” for clarity.
-Lines 12-13 recite “the said” which is redundant. Examiner suggests deleting either “the” or “said” for clarity.
-Line 13 recites “distance” which Examiner suggests amending to refer back to the previously recited “required distance” for clarity.
Appropriate correction is required.
Claim Interpretation
Examiner notes that claims that include claim limitations separated by the word “or” are being interpreted relative to the customary meaning of the term “or” such that the list of limitations separated by “or” are taken as possible iterations of the device that satisfy the claim language. For example, in claim 2, the language reads “The device of claim 1, wherein the said affecting means comprises at least one stimulation means, for example, a vibration means, which is configured to impart a rotational movement to a vibration-generating mass, for which, for example, it contains an electric motor with an eccentric mass mounted on its output shaft, or with an ability to impart the vibration- generating mass reciprocating movement, for which, for example, contains a coil member with a movable ferromagnetic core, or motion means, or electric stimulation means, or means of heating a surface, or a combination thereof, the control means contains at least one electric current source, for example, a rechargeable battery, including a lithium-ion battery is adapted of charging by a contact, including by contacts made from electrically conductive elastically deformable material, or in a non-contact method, and at least one control means of the stimulation means, including with variety settings, with elastically pressing buttons and light indication, for example LED, including with an ability to remotely control it, for example via a smartphone using radio connection by Bluetooth” (emphasis added). Absent any claim objections or indefiniteness rejections outlined in this Office Action, the underlined limitation concerning “a stimulation means” is interpreted in context to include a vibration means with the ability to impart rotational movement to a “vibration generating mass”, or with the ability to impart reciprocating movement by a “coil member”, or that the stimulations means includes motion means, or that the stimulations means includes electric stimulation means, or that the stimulations means heating means, or that the stimulations means 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of manufacture wherein “the members of the device for massaging are made as a single whole of silicone rubber with a hardness of 5 units, up to 80 units, preferably 40 units, Shore A, by hot vulcanization in the mold” at page 23 of Applicant’s Specification, does not reasonably provide enablement for “manufacturing a device for massaging genital organs, characterized by use of technological operations to obtain the device of claim 1” as recited in claim 15. The language of claim 15 enables manufacture of the device of claim 1 by any possible manufacturing means or technological operations, however Applicant has only provided an enabling disclosure for a hot vulcanization process. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following issues render the claim indefinite:
-Line 3 recites “the said affecting means” which lacks antecedent basis. Examiner suggests properly introducing this element with “an”, and the limitation will be interpreted as such.
-Line 11 recites “the first position” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 12 recites “the second position” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 15 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the stimulating member is parallel or not.
-Lines 19-20 recite “and a flexible surface portion is configured jointly with the first surface portion of the said translation sliding” which is indefinite because the first surface portion was previously introduced with respect to the first member, and “translational sliding” is not a structural component of the claim. Therefore, it is unclear whether the recited first surface portion is referring to the first surface of the first member or another structure.
-Line 20 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the shape is rectilinear or not.
Claims 2-15 are rejected by virtue of their dependency on claim 1.
Regarding claim 2, the following issues render the claim indefinite:
-Line 2 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 3 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 5 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Lines 6-7 recite the claim limitations “motion means”, “electrical stimulation means”, and “means of heating” which each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification refers to “motion means” once at page 11, and it is not followed by any corresponding structure. Further, the Specification refers to “electric stimulation” once at page 21, but never refers to any 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

-Line 8 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 10 recites “at least one control means” however, it is unclear whether this is meant to refer to the same “control means” of claim 1, or a new control means.
-Line 12 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 13 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to 
Regarding claim 3, the following issues render the claim indefinite:
-Line 3 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 4 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the shaft axis coincides with the direction of sliding or not.
-Line 5 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the mass is transverse to the plane of bending or not.
-Line 5 recites the term “the eccentric mass” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “an”, and the limitation will be interpreted as such.
-Line 9 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the direction is parallel or not.
-Line 13 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 15 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the transverse plane of the bend is coincident with the oscillation plane or not.
-Line 19 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 24 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 25 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 29 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are coincident or not.
Regarding claim 4, the following issues render the claim indefinite:
-Lines 3-4 recite the limitation “for which it is made with a force of elastic deformation in the transverse direction exceeding than the force of elastic deformation in the longitudinal direction” renders the claim indefinite because it is unclear whether a force required to elastically deform the element is greater, or if the ability to elastically deform is greater.
-Line 4 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
-Line 6 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 7 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 8 recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, line 8 recites the broad recitation “10:1 to 100:1”, and the claim also recites “preferably 50:1” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner will interpret the claim such that if the broader range is met by the prior art, the claim limitation is met.
Regarding claim 5, the following issues render the claim indefinite:
-Line 3 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 5 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are coincident or not.
Regarding claim 6, the following issues render the claim indefinite:
-Line 2 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 3 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 6 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Lines 6-7 recite the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 7 recites the phrase “an imitating penis or vagina” which renders the claim indefinite as it is not clear what the limitation is meant to further limit.
-Line 7 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 8 recites the limitation “and/or indentations, matte, glossy, or a combination” which renders the claim indefinite because it is unclear which surface these limitations are meant to be contained on.
Regarding claim 7, the following issues render the claim indefinite:
-Line 3 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 5 recites the claim limitation “means of movement” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification refers to “motion means” once at page 11, and “means of movement” at page 13 but neither is followed by any corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 8, the following issues render the claim indefinite:
-Line 2 recites “the human cavity” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Lines 3-4 recite the limitation “on an adjacent the portion of the human body”, however, claim 1 introduced first and second portions of the human body, therefore it is unclear which portion this recitation refers to.
-Line 4 recites “the first case” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 4 recites “the vagina” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Lines 4-5 recite “in particular” which renders the claim indefinite because it is unclear whether the succeeding limitation is encompassed in the claim or not.
-Line 5 recites “the clitoris” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Lines 5-6 recite “in particular” which renders the claim indefinite because it is unclear whether the succeeding limitation is encompassed in the claim or not.
-Line 6 recites “the second case” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 6 recites “the anus” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 7 recites “the crotch” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 8 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are inverse of the first human body portion or not.
-Line 9 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 10 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
Claim 9 is rejected by virtue of its dependency on claim 8.
Regarding claim 9, the following issues render the claim indefinite:
-Line 2 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are in the direction of the first member or not.
-Line 4 recites “configured to jointly with the first end of the second member insert into the vagina” which renders the claim indefinite because the structural relationship between the first and second members have previously been defined such that the second member moves the stimulating member when translation sliding occurs. It is therefore unclear how the second member would be configured to unbend and move the stimulating member if it is inserted into the body orifice.
-Line 8 recites the limitation “with the rigidity necessary” which renders the claim indefinite because it is not clear what material and/or structural properties would be required to imbue the device with the necessary rigidity.
-Line 8 recites “portion in the direction” and it is unclear what portion of the device the limitation is meant to refer.
-Line 10 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are in the recited form or not.
-Line 11 recites “this rigid portion” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
Regarding claim 10, the following issues render the claim indefinite:
-Line 2 recites “the shaft” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 2 recites “the penis” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 2 recites “in particular” which renders the claim indefinite because it is unclear whether the succeeding limitation is positively recited in the claim or not.
-Line 4 recites “the head of the penis” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 6 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are in the recited inverse form or not.
-Line 6 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “such as” as merely exemplary, and therefore not required by the claim.
-Line 6 recites “a gutter” which renders the claim indefinite because the accepted meaning of “gutter” does not seem to make sense in context of the claimed invention, nor does the Specification contain a definition for the term.
-Line 7 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “such as” as merely exemplary, and therefore not required by the claim.
Regarding claim 11, the following issues render the claim indefinite:
-Line 4 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 5 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are bent in a spiral or not.
-Line 6 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are parallel or not.
-Line 8 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
Regarding claim 12, the following issues render the claim indefinite:
-Lines 3-4 recite the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
-Line 16 recites “the vagina” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 15 recites “sliding to it”, however it is unclear what “it” refers to. The hand? The vagina?
-Lines 18-19 recites “the second portion” which lacks antecedent basis, and it is further unclear whether this refers to a structural component of the device or the second human body portion.
-Line 19 recites the term “substantially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are made of the same surface or not.
-Line 20 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 21 recites the term “substantially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are coincident or not.
Claim 13 is rejected by virtue of its dependency on claim 12.
Regarding claim 13, the following issues render the claim indefinite:
-Line 2 recites the term “substantially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are semi-circular in cross-section or not.
-Line 2 recites “the arc” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “an”, and the limitation will be interpreted as such.
-Lines 2-3 recite “the chord” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Lines 3-4 recite the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, line 8 recites the broad recitation “90 degrees up to 330 degrees”, and the claim also recites “preferably 240 degrees” which is the narrower statement of the range/limitation. The claim further recites “15 mm to 45 mm” and “preferably 25 mm”, “90 degrees up to 270 degrees”, and “preferably 125 degrees”, and “25 mm to 60 mm” and “preferably “43 mm” which all include a narrower statement of the preceding range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner will interpret the claim such that if the broader ranges are met by the prior art, the claim limitations are met.
-Line 5 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are circular or not.
-Line 7 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the elements are end-face or not.
-Line 8 recites “made round” but it is unclear what portion of the device is made round.
-Line 9 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will interpret the limitations succeeding the phrase “for example” as merely exemplary, and therefore not required by the claim.
-Line 11 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the arc is circumferential or not.
-Lines 12-15 recite “with the arc facing towards the connection of the first member and the second member, the second member is made with a bend along an arc in the approximate range of 90 degrees up to 270 degrees, preferably 125- 10 - AFDOCS/17552856.1Attorney Docket No.: 039836-00001degrees round a circle with an outer radius in the approximate range of 25 mm to 60 mm” which renders the claim indefinite because the second member has not been defined as a circle, rather as a semi-circular section, and by definition, a radius is of a complete circular section. So, is this circle an imaginary representation of the size/orientation of the recited arc? Or is this limitation relative to the second member shape and orientation?
-Line 16 recites the term “substantially” which renders the limitation succeeding it indefinite as it is unclear whether the element has a single center or not.
-Line 16 recites “said surface” which renders the claim indefinite. Is this the first surface? The second surface? Is the surface relative to the imaginary circle, or of the surface of the second member?
Regarding claim 14, the following issues render the claim indefinite:
-Line 2 recites “the first and second portions of the human body” which lacks antecedent basis. Examiner suggests properly introducing the limitations with “a”, and the limitations will be interpreted as such.
-Line 3 recites “the first stage” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 6 recites “a required distance” which renders the claim indefinite because it is not readily obvious from the claim what the required distance is, and further it is unclear if this distance is a set value or amount, or if this varies based on the user.
-Line 6 recites “the second stage” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Line 7 recites the term “essentially” which renders the limitation succeeding it indefinite as it is unclear whether the element is in the recited shape or not.
-Line 11 recites “the vagina” which lacks antecedent basis. Examiner suggests properly introducing the limitation with “a”, and the limitation will be interpreted as such.
-Lines 12-13 recite “combining a various range of the said distance” which renders the claim indefinite because it is not clear whether the distance is meant to refer to the required distance, what the required distance is, or how the required distance occurs in a range of values, and further it is unclear if this distance is a set value or amount, or if this varies based on the user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-10, 12, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahr (US 2016/0051438).
Regarding claim 1, Hahr discloses a device for massaging genital organs (“stimulation device”; Fig. 2; abstract, lines 1-13), comprising a control means (“control unit” of paragraph 35) for controlling an electric means (switch means 20; paragraph 34, lines 1-10 and paragraph 35, lines 1-8; Fig. 2) to affect on a human body (see abstract, lines 1-13, the device is used to interface with the human body), a first member (2) (Fig. 2; paragraph 24, lines 1-8), a second member (4A, 4C) (Fig. 2; paragraph 24, lines 1-10) and a stimulating member (4B) (Fig. 2; paragraph 24, lines 1-10) comprising the said affecting means (the affecting means are interpreted as the first, second, and stimulating members, i.e. elements 2, 4A, 4C, and 4B of the device), 
the first member (2) comprising a first surface portion configured to affect a first human body portion (abstract, lines 9-10; Fig. 2), 
the second member (4A, 4C) is made elongated and connected by its first end (4A) to the first member (2) (Fig. 2; paragraph 24, lines 1-15), and by its second end (see Fig. 2: the portion of 4C close to element 12 interfacing with end portion 4B) connected to the stimulating member (4B), 
the stimulating member (4B) comprises a second surface portion configured to affect a second human body portion (abstract, lines 10-11; paragraph 25, lines 1-10; Fig. 2), 
wherein the first surface portion is configured to translationally slide along the first human body portion (abstract, lines 9-10; paragraph 25, lines 1-6), and the second surface portion is configured to press against the second human body portion during the said translational sliding (abstract, lines 9-11; paragraph 25, lines 1-10; Fig. 2), 

the second member (4A, 4C) is configured with the ability to elastically unbend as the said translational sliding occurs and thereby move the stimulating member essentially parallel to the opposite direction of the said translational sliding (see paragraph 19 which explains that the distal end portion of the second arm is flexible in order to facilitate a change in distance between 
wherein the second member (4A, 4C) is made of an elastically deformable material (see paragraphs 15 and 36 which state that the entirety of the device is preferably made from silicone) and contains flexible electrical conductors that electrically connect the said control means with the said affecting means (see paragraph 33 and Fig. 2, a battery 16 is connected to switch means 20, which interfaces with the control unit per paragraph 35, and each of the vibrational motors 10, 12, and 14 are connected to the switch means via wires shown in Fig. 2, the wires representing flexible electrical conductors), 
and a flexible surface portion is configured jointly with the first surface portion-3 -AFDOCS/17552856.1Attorney Docket No.: 039836-00001 of the said translational sliding and transform from a curvilinear shape into an essentially rectilinear   
Regarding claim 4, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the second member (4A, 4C) is configured to prevent lateral, relative to the bending plane of the second member (4A, 4C) (the bending plane allows for movement in an upward and downward direction in the orientation of the device in Figs. 1 and 2), displacement of the stimulating member (4B), for which it is made with a force of elastic deformation in the transverse direction exceeding the force of elastic deformation in the longitudinal direction by providing a transverse cross section that is elongated across the bending plane (see Figs. 1 and 2: the length of arm 4 in the bending plane is elongated relative to the transverse cross-section of the arm 4 transverse to the bending plane, such that lateral displacement would be prevented due to the cross-sectional difference in width as claimed).  
Regarding claim 6, Hahr discloses the device of claim 1, as discussed above.

and the surface is made monolithically closed and smoothed (see the device surface as shown in Fig. 1, which is monolithic and smooth).  
Regarding claim 8, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the first surface portion (the surface of 2) is configured to produce a massaging affect, including friction and vibration, on the human cavity (abstract, lines 1-13; paragraph 25, lines 1-10), and the second surface portion (the surface of 4B) is configured to produce a massaging affect, including friction and vibration, on an adjacent portion of the human body (abstract, lines 1-13; paragraph 25, lines 1-10), 
in the first case, the first human body portion is the vagina, in particular its front wall, and the second human body portion is the area of the clitoris, in particular its head (abstract, lines 1-13; paragraph 25, lines 1-10), 
and in the second case, the first human body portion is the anus, and the second human body portion is the crotch (see abstract and paragraph 32 which explain that the arm 2 can be inserted into a sexual organ, and while the given example is the vagina, the device by virtue of being configured for insertion into an orifice, would be configured for insertion into the anus, and by virtue of the flexible nature of the second member 4A, 4C and stimulating member 4B, these members could reasonably interface with the user’s crotch), 

Regarding claim 9, Hahr discloses the device of claim 8, as discussed above.
Hahr further discloses wherein the first member (2) is made elongated (see Figs. 1 and 2, the first member 2 has an elongated shape), with the first end (2A) connected to the first end (4A) of the second member (4A, 4C) in the direction of the essentially first member (2), so that the bend of the second member (4A, 4C) is directed away from the first member (2) (paragraph 24, lines 1-10 and Fig. 1: the portion 4A connects the first member 2 and the second member portion 4C, and the bent portion of the second member 4A, 4C is spaced apart from first member 2) and configured to jointly with the first end of the second member insert into the vagina and comprising (abstract, lines 9-11 and paragraph 25, lines 1-10 describe that the arm 2 is insertable 
Regarding claim 10, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the first surface portion (the surface of 2) is configured to produce a massaging affect, in particular friction and vibration, on the shaft of the penis (abstract, lines 1-13; paragraph 25, lines 1-10; while the disclosure of the prior art directs usage to insertion into an orifice, the disclosed invention meets the shape and properties of the claimed invention, and thus is configured to be used in the manner described on the shaft of the penis), in particular on its lower surface, and the second surface portion (the surface of 4B) is configured to massaging affect, including friction and vibration, on the head of the penis (abstract, lines 1-13; paragraph 25, lines 1-10; while the disclosure of the prior art directs usage to insertion into an orifice, the disclosed invention meets the shape and properties of the claimed invention, and thus is configured to be used in the manner described on the head of the penis), the flexible surface portion configured to unbend as said translation sliding along the first human body portion and thus to take the shape a essentially inverse form of the first human body portion, such as a gutter, for which the second member is made of silicone rubber (see paragraph 19 which explains that 
Regarding claim 12, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the stimulating member (4B) is elastically connected to the second end of the second member (4A, 4C) and is made rounded and convex (see Fig. 2, the shape of 4B and 4A, 4C forms a convex portion due to its arc) in the plane of the bend of the second member (4A, 4C, the plane of bending is in an upward and downward direction relative to Fig. 2), including a C-shaped arc (see Fig. 2, the shape of 4B and 4C forms an arc), the second surface portion (the surface of 4B) is configured to provide massage affects by pressure, rubbing (see paragraph 25, lines 1-10, 4B is meant to interface the clitoris and provide pressure and massage) and the affecting means (2, 4A and 4C, 4B) on the second human body portion and with the ability of rotational sliding on the second human body portion in the plane of the bend of the second member in the direction from the first human body portion in the process of transformation from the said first position to the said second position due to the pushing force of the second body part on the stimulating member in the opposite direction of the said translational 
wherein the length of the arc of rotational sliding being approximately equal to the length of the vagina (see paragraph 25, lines 1-10, the arc would be approximately equal the length of the vagina as first member 2 is meant to be inserted into the vagina), the first member (2) is configured to be handheld (paragraph 32, lines 1-5 portion 6 of the first member is a handle) and to impart reciprocating sliding to it with the first surface portion (surface of 2) over the first human body portion, and the second member (4C) is configured to impart to the stimulating 
Regarding claim 15, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses a method of manufacturing a device for massaging genital organs (abstract, lines 1-13; paragraph 36 which notes that the device is made (i.e. manufactured) from a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 2 is rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Hahr (US 2016/0051438), as applied to claim 1 above, in view of Sedic (US 2015/0157531).
Regarding claim 2, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the said affecting means (2, 4A, 4C, 4B) comprises at least one stimulation means (10, 12), configured as a vibration means (paragraph 33, lines 1-5: 10 and 12 comprise vibration means), the control means (“control unit” in paragraph 35) 
Hahr fails to disclose that the electric current source is configured to recharge by either contact or non-contact means, and further fails to disclose a light indication on the device.
However, Sedic teaches a massager (100) that includes a light indication to provide information to the user on the power level (paragraph 19, lines 1-8; see also paragraph 20, the light indication is an LED arrangement), and further teaches that the massager (100) includes a power source (210) configured as a lithium-ion battery configured to charge by contact means (paragraph 24, lines 1-10), and additionally teaches that the operating mode of the massager (100) can be remotely controlled using a smart device, such as a phone (see paragraph 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the massage device disclosed by Hahr could be modified to include a lithium-ion battery, remote control of the device via a smartphone, and a light indication, as taught by Sedic, for the purposes of providing a battery capable of recharging, providing an indication of the power level to the user, and enabling remote control of the device by the user.
Claims 3 and 5 are rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Hahr (US 2016/0051438), as applied to claim 1 above, in view of Swartz (US 2017/0333282).
Regarding claim 3, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the device comprises at least one vibration means (10, 12) (paragraph 34, lines 1-10 and paragraph 35, lines 1-8; Fig. 2).
Hahr fails to explicitly disclose the type of vibration means included within the device.
However, Swartz teaches a massager (100) including vibration means (302) configured to impart orbital vibrations (“rotating” in paragraph 40) in the plane of the second body portion (see the placement of each of the motors 302A, 302B in Swartz Fig. 3, each arm is configured to interface a body portion per paragraph 37, and the shaft axis of the motor is in the same direction of the elongated axis of the arm which coincides with a translation sliding direction, the eccentric weight is not shown, but is disclosed as providing a “rotation”, thus the rotation would occur in the left/right direction of motor 302 which would include a direction transverse to the bending axis) by providing a motor with an eccentric weight (see paragraph 40, lines 1-10) for generating the vibrational stimulus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the massage device disclosed by Hahr could be modified to provide a vibration means comprising a motor and eccentric mass, as taught by Swartz, for generating the claimed vibration stimulus. 
Regarding claim 5, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the stimulating member (4B) is elastically suspended relative to the first member (2) and is capable of lateral elastic deflection relative to the first 
Hahr fails to disclose the type of vibration means included within the device.
However, Swartz teaches a massager (100) including vibration means (302) configured to impart orbital vibrations (“rotating” in paragraph 40) whose inertial forces acting on the stimulating member are distributed uniformly relative to the axis of deflection of the stimulating member and coincides with the plane of bending of the second member (see the placement of each of the motors 302A, 302B in Swartz Fig. 3 which are located within the stimulating member portion of the Swartz device, each arm, the bent portion of which is regarded as the second member, is configured to interface a body portion per paragraph 37, and the shaft axis of the motor is in the same direction of the elongated axis of the arm which coincides with a translation sliding direction, the eccentric weight is not shown, but is disclosed as providing a “rotation”, thus the rotation would occur in the left/right direction of motor 302 which would be in a direction transverse to the bending/deflection axis of the second member such that the plane of bending and the plane of rotation would overlap transversely, and thereby include at least a coincident overlapping of movement) by providing a motor with an eccentric weight (see paragraph 40, lines 1-10) for generating the vibrational stimulus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the massage device disclosed by Hahr could be 
Claim 7 is rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Hahr (US 2016/0051438), as applied to claim 1 above, in view of Murison (US 2008/0009775).
Regarding claim 7, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the device comprises an inner body, which connects, including mechanically the affecting means (2, 4A, 4C, 4B) and the control means (paragraph 35: the “control unit” is connected via the switch means to the affecting means, particularly through electrical contact with the vibrating means within the affecting means, and also structurally contained in the interior of the device), and the second end (6) (see Fig. 1) of the first member (2) is configured to be held by hand (paragraph 32, lines 1-5).   
Hahr fails to disclose that the inner body is comprised of plastic.
However, Murison teaches a massager (“stimulation device”) that comprises a silicone exterior and a plastic inner skeleton (paragraph 18, claim 15) so that the device holds its shape (see paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner body of the device provided by Hahr to include a plastic inner body, as taught by Murison, so that the outer silicone portion of the device can still maintain its shape by virtue of the more rigid plastic inner body.
Claim 11 is rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Hahr (US 2016/0051438), as applied to claim 1 above, in view of De Alva (US 2014/0228628).
Regarding claim 11, Hahr discloses the device of claim 1, as discussed above.
Hahr further discloses wherein the stimulating member (4B) is movably connected to the second end of the second member (4A, 4C), including -8-AFDOCS/17552856.1Attorney Docket No.: 039836-00001mechanically (see paragraph 19 which explains that portion 4B is flexibly oriented to change a distance between it and first member 2), providing electrical connection of said affecting means (2, 4A, 4C, 4B) with said conductors (see paragraphs 34-35 which describe the electrical attachment of switch means 20 and vibration means 12 contained in the stimulating means; see also the wired connection between switch means 20 and vibration means 12 in Fig. 2), for example, with axial rotation in the plane of bending of the second member (4A, 4C) (see paragraph 19 which explains that the distal end portion of the second arm is flexible in order to facilitate a change in distance between the recited first member 2 and stimulating member 4B; see also paragraphs 15 and 36 which describe that the surface of the device as a whole is preferably fabricated from silicone due to its flexible nature; in other words the device is preferably constructed from silicone, and it is disclosed that the stimulating member 4B can be moved with a variable distance from the first member 2 such that a first position wherein the second surface of the stimulating member is closer to the first surface of the first member, and a second position wherein the second surface of the stimulating member is further from the first surface of the first member are both achievable due to the bend of the second member and the material properties of the overall device), the second member (4A, 4C) is made with essentially bending in a spiral, the second end of the second member (4A, 4C) is configured to move from the first position to the second position essentially parallel to the opposite direction the said translational sliding (see paragraph 19 which explains that the distal end portion of the second arm is flexible in order to facilitate a change in distance between the recited first member 2 and stimulating member 4B; see also 
	Hahr fails to disclose that the second end of the second member is releasable from the stimulating member.
	However, De Alva teaches a stimulating member (24) removably coupled to a second member portion (16) (paragraph 84, lines 1-12; Fig. 9), the removable nature of the stimulating member allows for interchangeable replacement of different stimulating members (paragraph 84, lines 1-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stimulation member of the device disclosed by Hahr to be removable, as taught by De Alva, to imbue the device with the capability of interchanging different stimulation members as the user desires.
Claim 13 is rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Hahr (US 2016/0051438), as applied to claim 1 above, in view of Iurchenko (US 2014/0323929).
Regarding claim 13, Hahr discloses the device of claim 12, as discussed above.
Hahr further discloses wherein the first member (2) and the second member (4A, 4C) have a substantially semicircular cross-section (see Fig. 2, due to the arc shaped transverse cross sections of the first member 2 and the second member 4C, each has a cross-section of a semi-circle), and when approaching, their cross sections form essentially a circle (see Fig. 2, when the arms 2 and 4 are together, they form a shape that substantiates a circle), the first member (2), the second member (4A, 4C) and the stimulating member (4B) are integrally formed and smoothly connected to each other (see Fig. 2 and paragraph 36 which describe and illustrate the integral nature of the components), connections of the first member (2) and the second member (4A, 4C) is made essentially end-face (see Fig. 2 and paragraph 30, lines 1-8 which describes the attachment of the ends of first member 2 and second member 4C about ends 2A and 4A) and forms a distal end of the device (see Fig. 2 and paragraph 30, lines 1-8 which describes the attachment of the ends of first member 2 and second member 4A, 4C about ends 2A and 4A, this connection is distal to the insertion end at 2B), made round and contains vibration means (10, 12) (see Fig. 2, when the arms 2 and 4 are together, they form a shape that substantiates a circle; see also paragraph 34, lines 1-10 which describes the vibration means in each member), the stimulating member (4B) is made in the form of a body of revolution (see the rounded tip of 4B which has a shape that is spherical),
the second member is made with a bend along an arc in the approximate range of 90 degrees up to 270 degrees (see Fig. 2, section 4C has an arc that approximates a semi-circle), round a circle and has a substantially single center with said surface (see Fig. 2, section 4C contains the center of arm 4).  
Hahr fails to disclose the outer radius of the second member.

	A diameter of 35 millimeters would coincide with a radius of 17.5 millimeters which is sufficiently close to the claimed range of “approximately 25 mm to 60 mm”, and in the case where an amount disclosed by the prior art is close to the claimed range or amount, a prima facie case of obviousness exists (see MPEP 2144.05). Further, Applicant has not provided any bounds for the term “approximately” in the claim or in the Specification, so 17.5 millimeters is further regarded as approximately 25 millimeters.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage device as disclosed by Hahr to include a second member with a diameter of 35 mm, as taught by Iurchenko, as the diameter disclosed by Iurchenko is sufficiently close to the claimed range.
Claim 14 is rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Hahr (US 2016/0051438), as applied to claim 1 above, in view of Pearson (US 2016/0331629).
Regarding claim 13, Hahr discloses the device of claim 12, as discussed above.
Hahr further discloses A method for massaging genital organs (abstract, lines 1-13), characterized by simultaneously performing the massaging action on the first and second portions of the human body (abstract, lines 9-11), wherein the device according to claim 1 is used (see rejection of claim 1 above), wherein in the first stage the first surface portion (the surface of 2) is placed on the first human body portion (abstract, lines 9-11; paragraph 25, lines 1-10), and the second surface portion (surface of 4B) is placed on the second human body portion (abstract, lines 9-11; paragraph 25, lines 1-10), then makes a translational movement by 
Hahr fails to explicitly disclose that the first member is repeatedly inserted and removed from the first human body portion.
However, Pearson teaches that a first member (paragraph 3: member inserted into the vagina for recreation of sexual acts) is inserted in the first body portion by translational sliding, and then makes a reverse translational movement by sliding the first surface portion along the first human body portion to the required distance, and repeats the cycle, thereby making a reciprocal motion along the first human body portion to the required distance, including the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device disclosed by Hahr could be used in a method step of reciprocally removing and inserting the first member into a body orifice in order to recreate the stimulation of a sexual act, as taught by Pearson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Topolev (US 2019/0167513) is cited for its relevant massage structure
-Stout (US 2014/0350333) is cited for its illustrated internal end and staging sections in Figure 5, the presence of a battery powered source, vibration motors, and plurality of massaging patterns shown throughout the figures
-Topolev (US 2012/0316390) and (US 9,119,765) are both cited for their relevant shapes including affecting means as shown in Figure 1 of each publication, further each are cited for their relevant bending and unbending as shown in Figures 1 and 2 respectively
-Jacobs (US 5,853,362) is cited for its relevant insertion into a first body portion and interface with a second body portion when inserted, as well as its illustrated bending and unbending

-Sedic (US 2015/0231024) is cited for its flattened end as shown at 110 in Figure 1A which contacts a user’s clitoris as explained at paragraph 9
-Topolev (US 2016/0166466) is cited for its dual arm structure configured for insertion into a body orifice
-Domnick (US 2011/0034763) is cited for its bendable portion at element 50 in Figure 1 which would enable the device to bend and unbend
-Nan (US 2009/0198158) is cited for its element 20 that enables circular movement of an insertable arm
-Nan (US 2005/0273024) is cited for its bendable portion at element 38 in Figure 4 which would enable the device to bend and unbend
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785